Decree affirmed. There was ample evidence upon which the probate judge could find that reasonable and just compensation for the legal services rendered by the petitioner is $2,000 and not the sum of $6,200 which the petitioner claims should have been awarded. The petitioner argues that the decree of the trial judge was based “upon conclusions of fact both incomplete and unsupported either by his own subsidiary findings or by unconflicting evidence of record.” We do not agree. There was considerable testimony by the petitioner and the respondent Sumner Stroyman, and the judge made a detailed report of the material facts. The conclusion of the trial judge is not an error in law and his findings of fact are to be sustained unless they are plainly wrong. Willett v. Willett, 333 Mass. 323, 324. Zelman v. Killion, 337 Mass. 666, 669.